Citation Nr: 1004291	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-41 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hematuria (blood 
in the urine).

3.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for skin irritation, 
to include as due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for fatigue, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for left leg pain, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

7.  Entitlement to a compensable initial rating for 
prostatitis.  

8.  Entitlement to a compensable initial rating for 
gastroesophageal reflux disease (GERD) with history of 
irritable bowel syndrome (IBS) and peptic ulcer disease 
(PUD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and October 2004 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.  
The Veteran subsequently initiated and perfected appeals of 
these rating determinations.  

In July 2007, the Veteran testified in person before the 
undersigned Acting Veterans Law Judge, seated in Washington, 
D.C.  This appeal was originally presented to the Board in 
November 2007, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The issues of service connection for sinusitis and for a 
skin disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  The Veteran has been granted service connection for 
prostatitis, and has not presented competent evidence of a 
current disability characterized by hematuria which is 
separate and distinct from his prostatitis.  

3.  The Veteran has been granted service connection for 
gastroesophageal reflux disease with a history of irritable 
bowel syndrome, and diarrhea is considered as among the 
symptoms of that disability.  

4.  The Veteran has displayed recurrent fatigue not due to 
any known clinical diagnosis for a period of six months or 
more following military service in the Persian Gulf region.  

5.  The Veteran has a current diagnosis of shin splints of 
the left leg, and such a disability was initially incurred 
during active military service.  

6.  The Veteran's prostatitis is characterized by occasional 
hematuria, burning on urination, an enlarged prostate, and 
occasional episodes of urinary frequency.  

7.  The Veteran's gastroesophageal reflux disease with a 
history of peptic ulcer disease and irritable bowel syndrome 
is characterized by occasional episodes of abdominal pain 
and cramping, regurgitation, and diarrhea, without any 
weight loss, malnutrition, or impairment of overall health.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hematuria have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 U.S.C.A. §§ 3.303, 3.304, 4.14 (2009).  

2.  The criteria for entitlement to service connection for 
diarrhea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 U.S.C.A. §§ 3.303, 3.304, 4.14 (2009).  

3.  The criteria for entitlement to service connection for 
fatigue as due to an undiagnosed illness have been met.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  

4.  The criteria for entitlement to service connection for 
shin splints of the left leg have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 U.S.C.A. §§ 3.303, 3.304 
(2009).  

5.  The criteria for an initial rating of 10 percent and no 
higher for the Veteran's prostatitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.14, 4.115, 4.115a, 4.115b, Diagnostic Code 7527 
(2009).  

6.  The criteria for an initial rating of 10 percent and no 
higher for the Veteran's gastroesophageal reflux disease 
with history of peptic ulcer disease and irritable bowel 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.113, 4.114, 
Diagnostic Codes 7301-7344 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the 
reasons to be discussed below, the Board finds that VA has 
satisfied its duties to the appellant under the VCAA.  A 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 
(1) veteran status; (2) existence of disability; (3) 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of benefits where a claim 
is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In June 2002, October 2002, March 2006, May 2006, and 
November 2007 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims on appeal.  Additionally, the March 2006 letter 
provided him with the general criteria for the assignment of 
an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice 
was issued prior to the June 2003 and October 2004 adverse 
determinations on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's increased rating claims, the appeals 
arose from the Veteran's disagreement with the initial 
rating evaluations following the grants of service 
connection.  In such cases the VCAA requires that the 
Secretary need only provide the Veteran with a generic 
notice after the initial claim for benefits has been filed 
and before the initial decision.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is 
required in the adjudication process because of the other 
forms of notice - such as notice contained in the rating 
decisions and statements of the case (SOC) - have already 
provided the claimant with the notice of law applicable to 
the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 
1055 (Fed. Cir. 2007).  

The Board further finds that VA has complied with the duty 
to assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-
VA medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in February 
2009.  In July 2007, the Veteran was afforded the 
opportunity to testify before the undersigned Acting 
Veterans Law Judge, seated at in Washington, D.C.  The Board 
is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices or assistance provided him.  See 
Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that 
an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  Thus, 
adjudication of his claims at this time is warranted.  

II.  Service connection - Hematuria

The Veteran seeks service connection for hematuria.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Initially, the Board notes that "disability" means an 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1 
(2009); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Hematuria, or blood in the urine, represents a 
clinical finding and not a disability for VA purposes.  Cf. 
61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities; they are, therefore, not disabling 
entities for which compensation is payable under VA's rating 
schedule).  

The Board notes that the Veteran has been found to have 
reports of hematuria during the pendency of this appeal; 
however, he has also been diagnosed with, and awarded 
service connection for, prostatitis.  As will be discussed 
in greater detail below, the Veteran has been afforded VA 
examinations in conjunction with his increased rating claim 
for his prostatitis, during which he has reported his 
hematuria.  However, no medical examiner has diagnosed a 
genitourinary disability separate and distinct from the 
Veteran's prostatitis which results in chronic hematuria.  
On VA examination in February 2009, a VA physician stated it 
was "unclear" whether the Veteran's hematuria was related 
to his prostatitis.  Nevertheless, the examiner also noted 
the Veteran's radiological and cystoscopic studies were 
normal for other genitourinary disabilities resulting in 
hematuria.  

VA is prohibited from evaluating the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes.  See 38 C.F.R. § 4.14 (2009).  Thus, the 
Board finds that, as a matter of law, service connection for 
hematuria may not be granted where the Veteran is already 
service-connected for a disability producing the same or 
similar symptomatology; therefore, his service connection 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

III.  Service connection - Diarrhea

The Veteran seeks service connection for a disability 
characterized by diarrhea.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given 
the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In considering the Veteran's claim, the Board observes that 
he has already been afforded service connection for 
gastroesophageal reflux disease, with a history of irritable 
bowel syndrome.  The criteria for rating irritable bowel 
syndrome includes diarrhea as a symptom.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2009).  Additionally, on VA 
examination in February 2009, a VA physician stated the 
Veteran's irritable bowel syndrome was "manifested by 
diarrhea."  Thus, the Veteran in essence seeks service 
connection for a symptom of a disability for which he is 
already service-connected.  VA is prohibited from evaluating 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes.  See 38 C.F.R. 
§ 4.14 (2009).  Therefore, the Board finds that, as a matter 
of law, service connection for diarrhea as a separate 
disability may not be granted where the Veteran is already 
service-connected for a disability producing that same 
symptomatology; therefore, his service connection claim must 
be denied on this basis.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

IV.  Service connection - Fatigue

The Veteran seeks service connection for fatigue, to include 
as due to an undiagnosed illness following military service 
in the Persian Gulf region pursuant to 38 U.S.C.A. § 1117.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to his service personnel records, the Veteran 
served in the Southwest Asia theater of operations during 
the Persian Gulf War.  He has also alleged his disability 
began during such service, or within a short time 
thereafter.  Service connection may be granted to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2011.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2009).  

Objective indications of chronic disability include either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2) (2009).  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a) (2009).  

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) (2007), however, if there is affirmative evidence 
that an undiagnosed illness: (1) was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) was 
caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) is the 
result of the Veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2009).  

In the present case, the Veteran has reported recurrent 
tiredness and fatigue since military service in the Persian 
Gulf region.  Fatigue was first reported within a June 1994 
Persian Gulf health assessment.  On initial VA general 
medical examination in November 2002, the Veteran reported 
recurrent daytime fatigue for the past several years.  He 
stated that he slept well.  The final impression was of 
fatigue with a history of snoring; no diagnosis was 
established at that time.  At his July 2007 personal hearing 
before the undersigned, he stated his fatigue has been 
persistent since service, but not of sufficient severity to 
limit him socially or occupationally.  The Board observes 
that laypersons are considered competent to testify to 
easily-observable symptomatology, even if the witness lacks 
medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Pursuant to the Board's November 2007 remand order, the 
Veteran was afforded VA examination in February 2009.  The 
examiner reviewed the Veteran's claims file, and noted the 
complaints of fatigue dated back several years, to 2002 and 
earlier.  While the Veteran displayed several of the 
characteristics of chronic fatigue syndrome, he did not meet 
at least 6 of the 10 diagnostic criteria, as would support a 
clinical diagnosis.  In the examiner's opinion, the cause of 
Veteran's fatigue was not known, and it was not currently 
disabling; nevertheless, it first began following military 
service in the Persian Gulf region, and was thus related to 
military service.  

In light of the above, the Board finds the criteria are met 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for the award 
of service connection for fatigue, as due to an undiagnosed 
illness.  The Veteran has reported intermittent and 
recurrent fatigue for a period of greater than 6 months 
since military service in the Persian Gulf region, and on VA 
examination in February 2009, a known clinical diagnosis 
could not be established for his symptomatology.  The VA 
examiner also opined that the Veteran's fatigue was related 
to his military service.  The evidence of record is thus 
sufficient to warrant the award of service connection for 
fatigue.  

V.  Service connection - Left leg pain

The Veteran seeks service connection for left leg pain, to 
include as secondary to an undiagnosed illness pursuant to 
38 U.S.C.A. § 1117.  The general criteria for the 
adjudication of service connection claims have already been 
noted above, along with the criteria for service connection 
claims based on undiagnosed illnesses.  

The Veteran has reported a recurrent pain of the left leg 
which first began during active military service.  His 
service treatment records confirm he sought treatment on 
several occasions for left leg pain, especially after use of 
the lower extremities.  In August 1996, superficial 
thrombophlebitis of the left leg was observed, and deep vein 
thrombosis was suspected; however, an ultrasound was 
negative.  He was given compression stockings and 
medication.  Service treatment records also indicate the 
Veteran ran frequently for exercise, and also competed in 
races.  

On initial VA examination in November 2002, the Veteran 
reported he had reduced his running secondary to leg pain.  
However, he reported right leg pain on that occasion, not 
left.  In a December 2004 statement, the Veteran reported 
recurrent pain, numbness, and occasional swelling of his 
left leg.  He stated these symptoms had their onset during 
military service, and have persisted since that time.  The 
Board observes that the Veteran, despite being a layperson, 
is competent to offer testimony regarding easily-observable 
symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007)

At his July 2007 personal hearing before the undersigned, 
the Veteran stated he continued to run, but was limited in 
the distance he could do so secondary to his leg pain.  

A VA medical examination was afforded the Veteran in 
February 2009.  He again reported pain of the left lower 
extremity, especially with use.  A December 2008 X-ray of 
the ankles was reviewed, which demonstrated prominent 
anterior calcaneal traction osteophytes.  Enthesophyte 
formations were also observed involving the superior aspects 
of the calcaneal neck of the left ankle.  After physically 
examining the Veteran and reviewing his claims folder, the 
examiner diagnosed shin splints of the left leg, and opined 
that the Veteran displayed "typical history and physical 
exam findings for shin splints."  Additionally, based on 
the examiner's review of the record, this disability likely 
had its onset during military service.  

As the record reflects a current diagnosis of a left leg 
disability, shin splints, rendered by a competent medical 
professional, as well as competent medical opinion evidence 
establishing that such a disability began during active 
military service, the award of service connection for shin 
splints of the left leg is warranted.  



VI.  Increased rating - Prostatitis

The Veteran seeks a compensable initial rating for his 
prostatitis.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009). 

The Veteran's prostatitis is currently rated as 
noncompensable under Diagnostic Code 7527, for injuries, 
infections, or other impairment of the prostate gland.  This 
Code in turn makes reference to the schedular criteria for 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2009).  These criteria can be found at 38 C.F.R. § 4.115a 
(2009).  Voiding dysfunction is to be rated on the basis of 
urine leakage, frequency, or obstructed voiding.  The 
criteria for voiding dysfunction are as follows:  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 
60 percent rating.  When the wearing of absorbent materials 
which must be changed 2 to 4 times per day is required, a 40 
percent rating is warranted.  When the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required, a 20 percent rating is warranted.  

Urinary frequency characterized by daytime voiding intervals 
of less than one hour, or; awakening to void five or more 
times per night warrants a 40 percent rating.  Daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night warrants a 20 percent 
rating.  Daytime voiding interval between two and three 
hours, or; awakening to void two times per night warrants a 
10 percent rating.  

Obstructed voiding characterized by urinary retention 
requiring intermittent or continuous catheterization 
warrants a 30 percent rating.  A 10 percent rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:

1.  Post void residuals greater than 150 cc.  
2.  Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec).  
3.  Recurrent urinary tract infections secondary to 
obstruction.  
4.  Stricture disease requiring periodic dilatation 
every 2 to 3 months
38 C.F.R. § 4.115a (2009).  

As was noted above, chronic prostatitis may also be rated 
based on urinary tract infection.  With recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, a 30 percent 
rating is warranted.  When long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management are required, a 10 percent rating is 
warranted.  38 C.F.R. § 4.115a (2009).  

In every case where the requirements for a compensable 
rating are not met, a zero percent evaluation may be 
assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. §  4.31 
(2009).  

On receipt of the Veteran's claim, he was afforded VA 
medical examination in November 2002.  A history of 
prostatitis, first diagnosed during military service, was 
noted.  He reported recent episodes of hematuria in 2001 and 
July 2002.  Clinical tests, including an intravenous 
pyelogram, a CT scan, a cystoscopy, and a cytology, 
conducted in 2001 were all within normal limits.  Physical 
examination of the Veteran was normal, without evidence of 
abnormality.  

Another VA examination was afforded the Veteran in May 2006.  
He reported urinating twice during the day and once at 
night.  He reported problems starting urination, and stated 
his urine stream was split.  Urinary incontinence, not 
requiring a pad or absorbent materials, was also reported, 
along with occasional burning and hematuria.  He denied 
impotence.  On rectal examination, the Veteran's prostate 
was diffusely enlarged and tender.  A complete blood count 
indicated signs of anemia, but his urinalysis was absent 
abnormal findings.  Prostatitis with urethral stricture was 
confirmed.  

Most recently, the Veteran was afforded VA examination in 
February 2009.  He reported urination approximately four to 
five times during the daytime, without nocturia or urinary 
incontinence.  A December 2008 urinalysis was noted to be 
within normal limits, without indication of blood in his 
urine.  His prostatitis was described as asymptomatic.  The 
examiner was unsure if the Veteran's hematuria was related 
to his prostatitis, although such a connection "cannot be 
entirely ruled out."  

The Veteran has also received outpatient medical care for 
his prostatitis during the pendency of this appeal.  In 
August 2004, the Veteran again reported hematuria and slight 
burning on urination.  On physical examination, his prostate 
was somewhat enlarged.  He was noted to have urethral 
stricture in September 2004, and surgery was recommended.  A 
November 2004 genitourinary and renal MRI was within normal 
limits.  In March 2005, the Veteran underwent internal 
urethrotomy to repair his urethral stricture.  According to 
a December 2007 general medical examination report, the 
Veteran's prostate was characterized as abnormally mildly-
enlarged, without nodules.  However, his prostate was not 
tender.  A urinalysis was within normal limits.  

The Veteran testified in July 2007 that his prostatitis 
results in occasional burning on urination and hematuria.  
He also reported some urinary frequency, occasionally 
experiencing episodes of urination up to nine times per day.  

After considering the totality of the evidence, the Board 
finds the evidence supports a compensable initial rating of 
10 percent and no higher for the Veteran's prostatitis.  As 
noted above, this disability has resulted in urethral 
stricture, requiring surgery in March 2005.  Nevertheless, 
his prostate continued to be enlarged on VA examination in 
May 2006, and on general medical examination in December 
2007.  According to his contentions, his prostatitis has 
occasionally resulted in urinary frequency, burning on 
urination, and occasional trouble starting.  Based on this 
evidence, the Board finds the evidence in relative equipoise 
between noncompensable and 10 percent initial ratings for 
prostatitis based on obstructed voiding symptomatology.  In 
light of 38 C.F.R. §§ 4.3 and 4.7, a compensable initial 
rating of 10 percent is thus warranted.  

However, an initial rating in excess of 10 percent is not 
warranted for the Veteran's prostatitis.  A higher rating 
requires that there exists urinary leakage/incontinence 
requiring the wearing of absorbent material which must be 
changed less than 2 times daily; there exists urinary 
frequency resulting in a daytime voiding interval of one and 
two hours, or; awakening to void three to four times per 
night, or there exists urinary retention requiring 
intermittent or continuous catheterization.  As reflected in 
the evidence noted above, the Veteran's prostatitis does not 
result in urinary incontinence sufficient to require the 
wearing of pads or absorbent material.  The Veteran has also 
reported only occasional urinary frequency, and most times 
urinates no more than four to five times during the day.  
Finally, while he has a history of an enlarged prostate with 
some urethral obstruction, he has not required intermittent 
or continuous catheterization, and he has no history of 
recurrent urinary tract infections.  On his most recent VA 
examination in February 2009, his prostatitis was described 
as essentially asymptomatic.  Overall, the preponderance of 
the evidence is against the award of an initial rating in 
excess of 10 percent.  Because the Veteran has not displayed 
impairment in excess of his current level at any time during 
the pendency of this appeal, a staged rating is not 
warranted in the present case.  See Fenderson, supra.  

In conclusion, the evidence supports an initial rating of 10 
percent and no higher for the Veteran's prostatitis.  As a 
preponderance of the evidence is against the award of an 
initial rating in excess of 10 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

VII.  Increased rating - Gastroesophageal reflux disease

The Veteran seeks a compensable initial rating for his 
gastroesophageal reflux disease, with a history of peptic 
ulcer disease and irritable bowel syndrome.  The general 
criteria for the evaluation of initial ratings has already 
been noted above.  

Disabilities of the gastrointestinal system are rated under 
the diagnostic criteria found at 38 C.F.R. § 4.114.  VA 
acknowledges that diseases of the digestive system may 
coexist but produce a common disability picture manifested 
by such symptoms as abdominal pain or distress, anemia, or 
disturbances of nutrition.  In such situations, a single 
rating is to be assigned based on the predominant disability 
present.  38 C.F.R. §§ 4.113, 4.114 (2009).  Currently, the 
Veteran has been assigned a noncompensable initial rating 
under Diagnostic Code 7305-7346.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify 
the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 7305 applies to duodenal ulcers, 
and Diagnostic Code 7346 is utilized for the evaluation of 
hiatal hernia.  Diagnostic Code 7346 provides a 10 percent 
evaluation when the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted when there is 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

On receipt of the Veteran's claim, he was afforded a 
November 2002 VA medical examination.  A history of 
gastroesophageal reflux disease was noted, with a primary 
symptom of intermittent heartburn, for which the Veteran 
used Zantac.  He stated his heartburn did not wake him up at 
night, and his appetite remained good, and his weight was 
stable.  The Veteran also described recurrent episodes of 
diarrhea occurring three to four times per year, lasting two 
to three days.  Occasionally, he experienced mild abdominal 
pain along with his diarrhea.  On physical examination the 
Veteran weighted 179 pounds, and his abdomen was flat and 
nondistended, with voluntary guarding.  No tenderness to 
palpation was noted.  

Another VA examination was afforded the Veteran in May 2006.  
A history of gastroesophageal reflux disease, with peptic 
ulcer disease and irritable bowel syndrome, was noted, 
although these disabilities did not affect the Veteran's 
general health or body weight, which was 193 pounds.  His 
reported symptoms included dysphagia, heartburn, reflux with 
regurgitation, and abdominal pain and discomfort.  No 
functional impairment resulted from the Veteran's 
gastrointestinal disability.  The Veteran used Rolaids and 
Tums for his gastrointestinal symptoms.  Physical 
examination of the Veteran's abdomen indicated it was not 
tender, and his liver was not palpable.  His nutritional 
state was within normal limits.  A complete blood count 
indicated signs of anemia.  

Most recently, the Veteran was afforded VA examination in 
February 2009.  He reported episodes of diarrhea with mild 
cramping occurring one to two times per month.  He denied 
bloody stools or melena, except for one occasion.  
Constipation was also noted.  He received some relief from 
over-the-counter medications.  On physical examination, the 
Veteran had normal bowel sounds, and his abdomen was soft 
and nontender, without evidence of masses.  Some anemia was 
noted on blood tests, but overall, the examiner found no 
significant effects from the Veteran's gastroesophageal 
reflux disease, with irritable bowel syndrome and peptic 
ulcer disease.  

The Veteran has also received intermittent outpatient 
treatment for his gastrointestinal complaints since service 
separation.  He reported diarrhea and blood in his stool in 
September 2004.  According to a December 2007 general 
medical examination report, the Veteran denied nausea, 
vomiting, abdominal swelling or bloating, pain, diarrhea, 
and constipation.  

The Veteran that his gastroesophageal reflux disease results 
in a burning sensation in his chest, and regurgitation of 
his food.  He also reported monthly episodes of diarrhea.  

After considering the totality of the record, the Board 
finds the evidence to be in relative equipoise regarding the 
extent of the Veteran's impairment.  In light of 38 C.F.R. 
§§ 4.3 and 4.7, the Board concludes a 10 percent initial 
rating is warranted, based on such occasional symptoms as 
abdominal pain and cramping, regurgitation, and diarrhea.  
The Veteran has consistently reported such symptoms since 
the initiation of this appeal, and his assertions are 
confirmed within the medical record, as noted above.  
Therefore, a compensable initial rating of 10 percent is 
warranted under Diagnostic Code 7346, for epigastric 
distress and regurgitation of lesser severity.  

However, the preponderance of the evidence is against the 
award of an initial rating in excess of 10 percent.  The 
competent evidence of record does not reflect persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  At 
all times of record, the Veteran has been of normal weight, 
without evidence of malnutrition or other impairment of 
overall health.  He has also reported only occasional 
episodes of epigastric symptoms, and these have responded in 
part to over-the-counter medication and treatment.  

Likewise, evaluation of the Veteran's gastroesophageal 
reflux disease under other criteria for gastrointestinal 
disabilities would not result in a disability rating in 
excess of 10 percent.  His other primary symptom is 
diarrhea, of which he has reported episodes one to two times 
per month.  Nevertheless, consideration of his diarrhea as 
analogous to irritable colon syndrome, Diagnostic Code 7319, 
would not result in an increased rating, as the Veteran's 
symptomatology has been no more than mild to moderate, and 
not severe, as would warrant a 30 percent initial rating.  
Finally, because the Veteran has not displayed impairment in 
excess of his current level at any time during the pendency 
of this appeal, a staged rating is not warranted in the 
present case.  See Fenderson, supra.  

In conclusion, the evidence supports an initial rating of 10 
percent and no higher for the Veteran's gastroesophageal 
reflux disease, with a history of peptic ulcer disease and 
irritable bowel syndrome.  As a preponderance of the 
evidence is against the award of an initial rating in excess 
of 10 percent, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VIII.  Extraschedular consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  
Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  Either the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe 
the Veteran's disability level and symptomatology.  Id. at 
115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disabilities at issue.  The Board 
observes that the Veteran remains employed and has not 
experienced hospitalization or extended absences from work 
due to his disabilities, and does not claim to the contrary.  
In short, the rating criteria contemplate not only his 
symptoms but the severity of his disabilities.  The Board 
does not find that the schedular criteria have been 
inadequate for rating the manifestations of the service-
connected disabilities at issue.  See 38 U.S.C.A. § 1155 
(West 2002) (Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  




ORDER

Entitlement to service connection for hematuria, to include 
as secondary to an undiagnosed illness, is denied.  

Entitlement to service connection for diarrhea, to include 
as secondary to an undiagnosed illness, is denied.  

Entitlement to service connection for fatigue is granted.  

Entitlement to service connection for shin splints of the 
left leg is granted.  

An initial rating of 10 percent and no higher for 
prostatitis is granted subject to the law and regulations 
regarding the award of monetary benefits.  

An initial rating of 10 percent and no higher for 
gastroesophageal reflux disease, with a history of peptic 
ulcer disease and irritable bowel syndrome, is granted 
subject to the law and regulations regarding the award of 
monetary benefits.  


REMAND

The Veteran seeks service connection for sinusitis.  
Pursuant to the Board's prior remand order, the Veteran was 
afforded a February 2009 VA examination to determine whether 
he had a current diagnosis of sinusitis, and the etiology of 
any such disorder.  He reported a history of sporadic nasal 
congestion since the early 1990's, for which he has 
periodically used medication.  On objective examination, his 
nose was within normal limits, and a CT scan was negative 
for sinusitis.  However, a diagnosis of rhinitis, allergic 
versus vasomotor, was given.  This diagnosis was 
unaccompanied by any opinion regarding the etiology of the 
Veteran's rhinitis.  

The Board observes that the November 2007 remand order 
requested a medical opinion be given regarding any current 
sinus disability diagnosed on examination.  A remand by the 
Board confers on the claimant the right to compliance with 
the remand orders as a matter of law.  Stegall v. West, 11 
Vet. App. 268 (1998).  Because no etiological opinion was 
given with the February 2009 diagnosis of rhinitis, the 
Board finds the examination to be deficient in that regard, 
and a second remand is required.  

Next, the Veteran also seeks service connection for a skin 
disorder, to include as secondary to an undiagnosed illness.  
Again, a VA medical examination, which was performed in 
February 2009, was ordered within the Board's November 2007 
remand.  That remand order requested a medical opinion be 
provided regarding whether any diagnosed skin disability 
"is related to the Veteran's service, including any 
complaints made in service, or whether it is due to an 
undiagnosed illness."  Such was not accomplished within the 
February 2009 VA examination, which resulted in a diagnosis 
of xerosis, but does not contain a medical opinion regarding 
the etiology of that disorder.  As such an opinion was 
requested within the November 2007 remand order, another 
remand is required in order that such an opinion be 
obtained.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to 
an appropriate medical expert for the 
purpose of determining the etiology of his 
rhinitis.  The Veteran need not be 
scheduled for examination unless such an 
examination is determined necessary by the 
examiner.  The examiner must review the 
claims file in full, and so state for the 
record.  All pertinent symptomatology and 
findings should be reported in detail.  
After fully reviewing the Veteran's 
medical history, the examiner should opine 
whether it is at least as likely as not 
the Veteran's current rhinitis, or any 
other current sinus or nasal disability 
established by the record, had its onset 
during active military service, or is due 
to or the result of a disease or injury 
incurred therein.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

2.  Forward the Veteran's claims file to 
an appropriate medical expert for the 
purpose of determining the etiology of his 
xerosis, or any related skin disability.  
The Veteran need not be scheduled for 
examination unless such an examination is 
determined necessary by the examiner.  The 
examiner must review the claims file in 
full, and so state for the record.  All 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
reviewing the Veteran's medical history, 
the examiner should opine whether it is at 
least as likely as not the Veteran's 
current xerosis, or any other current skin 
disability established by the record, had 
its onset during active military service, 
or is due to or the result of a disease or 
injury incurred therein.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

3.  Prior to reconsidering the Veteran's 
pending claims, the RO must review the 
record and ensure all actions requested by 
the Board are completed.  After 
undertaking any additional development 
deemed appropriate, and giving the 
appellant full opportunity to supplement 
the record, adjudicate the Veteran's 
pending claims in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


